    MEMORANDUM ENDORSED




                                                                         USDC SDNY
                                             March 26, 2020              DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
VIA EMAIL and ECF
                                                                         DATE FILED: 3/27/20
Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re:      United States of America v. Miyuki Suen
                               Ind. No.: 18 Cr. 827 (GHW)

Dear Judge Woods:

        On February 10, 2020, Ms. Suen was sentenced to 366 days. Your Honor permitted
her to voluntarily surrender by 2 pm on April 20, 2020. Given the on-going serious health
crisis regarding COVID-19, in conjunction with Ms. Suens’ present,
          ; I respectfully request a ninety (90) days extension for Ms. Suen to surrender to
her designated BOP facility or for us to gain a better understanding of status of the health
crisis and its effects on inmates at the BOP. The government is aware of my request, and
have no objection.

         By way of background, as of today, the new strain of coronavirus that causes COVID-
19, has infected more than 511,000 people, leading to at least 23,500 deaths worldwide. 1
The World Health Organization has officially classified it as a pandemic on March 11, 2020
and state of emergencies have been declared in most major cities in the United States. The
CDC has issued guidance that individuals at higher risk of contracting COVID-19— adults
over 60 years old and people with chronic medical conditions—take immediate
preventative actions, including avoiding crowded areas and staying home as much as
possible. However, while adults over sixty years old and people with chronic medical
conditions are at heightened risk for COVID-19, young, otherwise healthy individuals are
not immune from infection. Data from the Centers for Disease Control and Prevention
(CDC) shows that nearly 40% of patients hospitalized from coronavirus were 20 to 54
years old. In New York, 18- to 49-year- olds comprise more than half of all cases in the
state. 2
         In addition, in our district and in many others, there is a movement to “depopulate”
the BOP due to this ongoing serious and public health crisis. A prison doctor wrote a letter
to the editor of the LA Times (3/20/20) stating, “Prisons are petri dishes for contagious

1
 2 Coronavirus Map: Johns Hopkins Coronavirus Resource Center Map (March 26, 2020)
2
 Younger Adults Make up Big Portion of Coronavirus Hospitalizations in U.S., The New York Times (Mar. 20,
2020), at https://www.nytimes.com/2020/03/18/health/coronavirus-young- people.html.
   respiratory illnesses.” Inmates cycle in and out of Bureau of Prisons (BOP) facilities from
   all over the world and the country, and people who work in the facilities leave and return
   daily, without screening or testing. In each of our pre-trial facilities – MCC and MDC – there
   have been at least one confirmed positive test for COVID-19 and that number is bound to
   rise.
           Even as of today, the MCC New York and the MDC Brooklyn have proven—recently
   and repeatedly—that they are unable to protect the health and safety of defendants in their
   custody. The MCC houses approximately 700 people and the MDC houses approximately
   1,600 people. The majority of the people detained are housed in small, two-person cells
   with a shared toilet and sink; they eat meals and have recreation in groups of 70 or more.
   Other units are open dormitories that house 70 or more inmates without the ability to
   separate. The medical care at both facilities has repeatedly failed to adequately address
   even routine medical conditions such as diabetes, pregnancy, and anemia. 3 I have
   personally spoken to clients who inform me that they have no masks, hand sanitizer or
   guidance on how to remain safe and apart from their fellow inmates. Notably, Judge
   Allison J. Nathan, in a decision issued on March 18, 2020, (see U.S. v. Dante Stephens, 15-CR-
   095) wrote, “in the event of an outbreak at the Metropolitan Correctional Center,
   substantial medical and security challenges would almost certainly arise.”

           Regarding, Ms. Suen in particular, it is significant to note that given her sentence, it
   is extremely likely that she will be designated to a local BOP facility like the MCC or the
   MDC. Even if not,


                                                                                     Therefore, 4

   Ms. Suen’s detention, now, in light of this massive health crisis, poses a grave risk to her
   health. The Court is respectfully urged to extend her surrender date until late June either
   for her surrender or further evaluation of BOP conditions.

           Thank you for your consideration.
Application granted. The surrender date for Ms. SuenVery truly yours,
is extended to July 17, 2020.
SO ORDERED                                          SULLIVAN | BRILL, LLP
March 27, 2020


                                                               _______________________________
                                                               By: Steven Brill, Esq.


   3
     E.g., National Association of Women Judges (NAWJ) Women in Prison Committee (WIP) Second Visit to BOP’s
   Metropolitan Detention Center (MDC), Brooklyn, New York, June 3, 2016, at https://bit.ly/39JRhdW.
   4
     CDC Criteria for People who are at Higher Risk of Contracting the Virus, https://www.cdc.gov/coronavirus/2019-
   ncov/specific-groups/people-at-higher-risk.html
